Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 4, 9, 14, and 19 has been withdrawn in view of current amendments. 

Response to Arguments
Applicant’s arguments, see pp.12-16, filed April 18, 2022, with respect to independent claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: generating a dynamic adaptive streaming file with a first representation belonging to both a first adaptation set associated with the first video-based point cloud compression bitstream corresponding to a first object, and a second representation belonging to a second adaptation set associated with the second video-based point cloud compression bitstream corresponding to a second object; and writing, in the dynamic adaptive streaming file, at least one information element describing grouping information of the first representation belonging to the first adaptation set and the second representation belonging to the second adaptation set, wherein said information element is provided with at least one attribute indicating that said first and second video-based point cloud compression bitstreams, corresponding respectively to the first object and the second object, are user-switchable alternatives upon rendering.
The closest prior art (US Patent No. 11,218715, US Publication No. 2021/0235058, US Publication No. 2021/0295567, “Draft Text of ISO/IEC DIS 23090-10 Carriage of Video-based Point Cloud Compression Data”, Systems, ISO/IEC JTC1/SC29/WG11, N19066, February 21, 2020, pp.1-46”, and “Text of ISO/IEC CD 23090-10 Carriage of PC Data”, ISO/IEC JTC 1/SC 29/WG 11, N18606, August 23, 2019, pp.1-19) discloses writing, in a container file, a first video-based point cloud compression bitstream and a second video-based point cloud compression bitstream, wherein said first and second video-based point cloud compression bitstreams are associated with a common group based on at least one logical context; writing, in the container file, an indication about the common group between the first video-based point cloud compression bitstream and the second video-based point cloud compression bitstream; generating a dynamic adaptive streaming file with a first representation belonging to a first adaptation set associated with the first video-based point cloud compression bitstream corresponding to a first object; writing, in the dynamic adaptive streaming file, at least one information element describing grouping information of the first representation belonging to the first adaptation set and the second representation belonging to the second adaptation set, wherein said information element is provided with at least one attribute indicating that said first and second video-based point cloud compression bitstreams, corresponding to the first object. However, there is no teaching on the prior rat of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate generating a dynamic adaptive streaming file with a first representation belonging to both a first adaptation set associated with the first video-based point cloud compression bitstream corresponding to a first object, and a second representation belonging to a second adaptation set associated with the second video-based point cloud compression bitstream corresponding to a second object; and writing, in the dynamic adaptive streaming file, at least one information element describing grouping information of the first representation belonging to the first adaptation set and the second representation belonging to the second adaptation set, wherein said information element is provided with at least one attribute indicating that said first and second video-based point cloud compression bitstreams, corresponding respectively to the first object and the second object, are user-switchable alternatives upon rendering. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482